Citation Nr: 1646527	
Decision Date: 12/12/16    Archive Date: 12/21/16

DOCKET NO.  11-15 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial compensable evaluation for service-connected bilateral hearing loss prior to September 17, 2013, and in excess of 10 percent from that date.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. Coyne, Associate Counsel


INTRODUCTION

The Veteran completed active duty service from July 1956 to September 1960 with the United States Air Force.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  This case was remanded to the Agency of Original Jurisdiction (AOJ) for completion of additional claim development in October 2013, and has now been returned to the Board for further adjudication.  

The Board notes that an August 2015 rating decision awarded the Veteran a 10 percent rating for his bilateral hearing loss with an effective date of September 17, 2013, the date of the Veteran's personal hearing, which the RO identified as the date the Veteran reported an increase in his hearing loss.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran testified before the undersigned Veterans Law Judge at a September 2013 videoconference hearing.  A transcript of that hearing has been associated with the claims file.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Board has also considered documentation included in the Virtual VA system in reaching the determination below.  Accordingly, any future consideration of this case should take into consideration the existence of these electronic records.


FINDINGS OF FACT

1. Prior to September 17, 2013, the Veteran had at worst, Level II hearing loss in his right ear and Level III hearing loss in his left ear.

2. From September 17, 2013, the Veteran had at worst, Level III hearing loss in his right ear, and Level IV hearing loss in his left ear.

3. The Veteran's service-connected disabilities do not preclude him from securing substantially gainful employment.


CONCLUSIONS OF LAW

1. Prior to September 17, 2013, the criteria for a compensable disability evaluation for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.385, 4.1, 4.3, 4.7, 4.85, 4.86 Diagnostic Code 6100 (2016).

2. From September 17, 2013, the criteria for a rating in excess of 10 percent have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.385, 4.1, 4.3, 4.7, 4.85, 4.86 Diagnostic Code 6100 (2016).

3. The criteria for entitlement to a total rating based on individual unemployability due to service-connected disabilities are not met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. § 3.102, 3.159, 3.340, 3.341, 4.16 (2016).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations VA has a duty to notify and assist the claimant in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  VA has met all statutory and regulatory notice provisions set forth in the VCAA.  Prior to initial adjudication, a June 2009 letter satisfied the duty to notify provisions with regard to the Veteran's service connection claim for bilateral hearing loss.  In so finding, the Board notes that the Veteran's appeal arises from disagreement with an initial evaluation following the grant of service connection.  Once service connection is granted, the claim is substantiated, additional VCAA notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Accordingly, the Board has met its duty to notify the Veteran with respect to his bilateral hearing loss claim.  With regard to the Veteran's TDIU claim, the RO also met its duty to notify by issuing an appropriate VCAA notice in May 2015.

As for VA's duty to assist, this duty includes procuring, or helping the claimant procure, service treatment records and other pertinent treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Here, the record reflects that all of the Veteran's relevant post-service treatment records have been collected.  As for the Veteran's service treatment records, in July 2009 the National Archives and Records Administration confirmed that the Veteran's service treatment records were likely destroyed in a fire.  The AOJ subsequently contacted the Veteran to request the records from him or in the alternative for him to file out an attached form with additional information required for more thorough search efforts.  The Veteran responded to this by providing a copy of his DD 214, which summarizes the nature, duration, and character of his service, but did not submit any additional information or forms.  As such, the Board finds that VA has exhausted efforts to procure of the Veteran's service treatment records.  However, the Board acknowledges that VA has a heightened duty to consider the "benefit of the doubt" doctrine when such records missing or destroyed.  Cf. Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005); Russo v. Brown, 9 Vet. App. 46, 51 (1996); O'Hare v, Derwinski, 1 Vet. App. 365, 367 (1991).  Based on the foregoing, VA has satisfied its duty to assist with regard to the procurement of records relevant to the Veteran's claim.

According to McLendon v. Nicholson, when required to adequately adjudicate the claim, VA must provide a medical examination assessing the Veteran's claimed disabilities or conditions.  See generally 20 Vet. App. 79 (2006).  Such a medical examination is adequate when its conclusions are based on the Veteran's prior medical history and past examinations, and describes the disability in sufficient detail such that the examiner's evaluation of the disability is "fully informed."  Barr v. Nicholson, 21 Vet App. 303, 311 (2007).  A medical examination is "fully informed" when the examiner has sufficient facts upon which to base an opinion relevant to the issue at hand.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008).  As detailed by the record, the Veteran has been provided several VA examinations in connection with the claims on appeal including November 2009, March 2010, and November 2014 examinations.  After a review of each of the aforementioned examination reports, the Board finds that cumulatively these examinations were based on a thorough review of the claims file, include an in-person examination, a detailed medical history, and provide sufficient descriptions of functional limitations as reported by the Veteran to the VA examiners.  Accordingly, the Board finds that the aforementioned VA examination reports provide an adequate basis on which to adjudicate the Veteran's appeal.

Additionally, when the Board remands a claim to the RO it has a duty to ensure substantial compliance with the directives contained in that remand.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  Here, as discussed above, the claims on appeal were remanded in October 2013 for additional development to include the collection of relevant outstanding VA treatment records, the provision of a VA examination assessing the severity of the Veteran's bilateral hearing loss, and readjudication of the claims on appeal.  A review of the record reveals that all of the remand directives contained in the October 2013 Board decision has been completed, as detailed in the above discussion of the duty to assist.  Accordingly, the Board finds that VA has substantially complied with all previous remand directives relevant to this appeal.

Moreover, as noted above, the Veteran had a Board hearing before the undersigned Veterans Law Judge in September 2013.  The September 2013 hearing focused on the elements necessary to substantiate the Veteran's claims, and his testimony and the statements of his representative demonstrate that he had actual knowledge of the elements necessary to substantiate his claims.  See generally Bryant v. Shinseki, 23 Vet. App. 488 (2010); see also Procopio v. Shinseki, 26 Vet. App. 76 (2012).  Therefore, the Board has met its duty to assist in this regard.

Finally, as there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Shinseki v. Sanders, 556 U. S. 396, 129 S. Ct. 1696 (2009).

II. Pertinent Evidentiary Rules

Where the Veteran challenges the initial rating of a disability for which he has been granted service connection, the Board considers all evidence of severity since the effective date for the award of service connection.  See generally Fenderson v. West, 12 Vet. App. 119 (1999).  Additionally, if the positive evidence supporting a claim and the negative evidence indicating a denial of the claim is relatively equal, the Veteran is entitled to the benefit of the doubt.  See 38 U.S.C.A. §5107 (b) (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2016).  Accordingly, after careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  See id. 

III. Increased Rating Claims

Disability evaluations are determined by comparing a veteran's present symptoms with the criteria set forth in the VA's Schedule for Rating Disabilities (rating schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  As such, the Board must consider all potentially applicable diagnostic codes when rating a Veteran's disability.  However, evaluation of the "same manifestation" of the "same disability" under various diagnoses, otherwise known as "pyramiding" is to be avoided.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  Notwithstanding this principle, two different disability ratings may be assigned if the Veteran has separate and distinct manifestations of one injury such that assignment of two separate diagnostic codes is required to appropriately compensate him for the totality of his symptoms.  See id.  

Additionally, consistent with the benefit-of-the-doubt principle, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected disability.  38 C.F.R. § 3.102; Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).  Moreover, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007) (citing Fenderson v. West, 12 Vet. App. 119, 126 (1999)).

A. Bilateral Hearing Loss

In addition to the regulatory considerations that apply to all increased rating claims, there are specific legal requirements for hearing loss rating claims.  Ratings of hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of speech discrimination tests combined with the average hearing threshold levels as measured by puretone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 Hertz.  38 C.F.R. § 4.85 (d).  To rate the degree of disability for hearing loss, the Rating Schedule has established eleven auditory acuity levels, designated from Level I, for essentially normal acuity, through Level XI, for profound deafness. § 4.85(h), Table VI.  The assignment of disability ratings for hearing impairment is derived from a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  However, aside from the foregoing objective test results, the Board must also consider the functional effects of hearing loss on the Veteran's life.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).

Ordinarily, the criteria for rating hearing impairment uses controlled speech discrimination tests (Maryland CNC Test) together with the results of puretone audiometry tests, as measured by an audiogram.  Unless the Veteran's audiogram results meet the criteria of an "exceptional pattern of hearing impairment" as described in 38 C.F.R. § 4.86, the Veteran's results on his audiogram and Maryland CNC Test are then charted on Table VI and VII.  38 C.F.R. § 4.85.  An exceptional pattern of hearing loss occurs in either of the two following scenarios: (1) when the puretone threshold at 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more; or (2) when the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86.  In such a case, only the Veteran's audiogram results are charted, and they are charted on Table VIA and VII.  Id. at § 4.85.  Table VIA is also used where the VA examiner certifies that "the use of the [Maryland CNC Test] is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc."  Id.  

1. Evidence

The Board begins its review of the evidence with the Veteran's lay statements.  At the Veteran's September 2013 hearing, he indicated that his hearing had worsened since his last VA examination in March 2010, and that he had underwent a hearing test in May 2013 at a VA facility.  The Veteran indicated that he had been told that his hearing loss was so severe that even with hearing aids his hearing would not go back to 100 percent.  The Veteran explained that he often could not hear his wife when she spoke to him, and also had difficulty hearing his friends when he met them for coffee.  His wife would not leave the Veteran alone with his 15 month old granddaughter because he could not hear her crying unless she was close by and in the same room.  He also reported that he currently had issues hearing while using the telephone, and that he could not hear the television at a normal volume.  He also stated that he could not drive more than short distances but it unclear whether he specifically related this to hearing loss.  He further indicated that he previously worked as a private investigator and that he completed pre-employment investigations.  This required him to make many phone calls to check on people's past criminal, employment, and educational history.  He reported that he retired in 2009 and that although he had submitted his resume for consideration to employers since that time, he had not received any interviews.  He attributed this to his hearing loss.  At the time of his retirement, the Veteran reported that he was able to complete his work as a private investigator without the use of any hearing devices, but that at that time his hearing was not that bad.

Prior to this, in a May 2013 lay statement, the Veteran indicated that his hearing had gotten much worse and requested a new VA examination.  In an April 2010 lay statement the Veteran indicated that he felt his hearing loss had gotten worse since he received his hearing aids in 2009.  He explains that at first his hearing aids worked great, but that his hearing had further deteriorated and even with hearing aids he needs to ask people to repeat themselves, specifically his wife.  He stated that his hearing issues were having an adverse effect on his personal and family life
In an October 2016 brief, the Veteran, through his representative, maintained that the VA hearing examination conducted in this case do not adequately portray the severity of his condition because it was conducted in the sterile quiet of the audiology booth and such circumstances are not a reflection of everyday life.

On VA examination in November 2009, the Veteran was diagnosed with sensorineural hearing loss bilaterally, with mild to severe high frequency sensorineural hearing loss from 2000 Hz to 4000 Hz in the right ear, and mild to profound sensorineural hearing loss in the left ear from 1000 Hz to 4000 Hz.  On the authorized audiological evaluation in November 2009, puretone thresholds, in decibels, were as follows:





HERTZ




1000
2000
3000
4000
RIGHT

25
40
60
70
LEFT

30
30
75
95

Such results yield an average puretone threshold of 48.75 decibels in the right ear and 57.5 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 92 percent in the right ear and 82 in the left ear.  Because this examination was the basis of the RO's initial grant of service connection for bilateral hearing loss, a positive etiology opinion was provided, and the examiner noted the Veteran's in-service and post-service noise exposure, and his lack of history of ear infections, ear surgery, or familial hearing loss.

Prior to the November 2009 VA examination Dr. B. M., a private physician, diagnosed the Veteran with sensorineural hearing loss and bilateral tinnitus.  He prescribed the Veteran hearing aids.  Audiometric findings as recorded are unclear as to what audiometric findings apply to which ear.  The Veteran was assigned speech discrimination scores of 84 percent in the right ear and 80 percent in the left ear, although which speech discrimination test was utilized is not clearly indicated.

On a second authorized audiological evaluation with VA in March 2010, puretone thresholds, in decibels, were as follows:




HERTZ




1000
2000
3000
4000
RIGHT

20
40
65
80
LEFT

30
35
80
90

Such results yield an average puretone threshold of 51 decibels in the right ear, and 59 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 84 percent in the right ear and 84 in the left ear.  The examiner classified the Veteran's right ear hearing loss as moderate, and the Veteran's left ear hearing loss as moderately severe.

The following lay history was recorded by the March 2010 VA examiner.  The Veteran reported bilateral hearing loss of 40 years.  The Veteran was exposed to noise from jet engines, weapons fire, and aircraft engine noise in service, during which time he was an aircraft engine mechanic and was not provided hearing protection.  The Veteran reported a decrease in hearing ability and constant ringing in both ears, and was provided hearing aids by VA in 2009.  The Veteran indicated that he did not experience any overall functional impairment from this condition.  The Veteran's post-service employment history was negative for noise exposure.  

The Veteran's hearing was tested by the Veteran's VA audiologist in May 2013.  At that time the Veteran was prescribed custom hearing aids from Unitron because his Starkey hearing aids were found to be nonfunctional.  An audiogram was conducted which reveals the following puretone thresholds, in decibels:




HERTZ




1000
2000
3000
4000
RIGHT

35
55
85
90
LEFT

40
50
95
100

Although averages across 1000 Hz to 4000 Hz were not specifically recorded, computing an average of those frequencies results in 66.25 decibels for the right ear, and 71.25 decibels for the left ear.  Speech discrimination results were recorded; however the Maryland CNC Test was not administered.  Instead a W-22 word test was administered with a score of 70 percent in the right ear and 70 percent in the left ear.  Such scores were noted to be "excellent" bilaterally.  Because the appropriate speech discrimination test was not administered, this examination is not appropriate for rating purposes.  

An April 2014 treatment record reveals that the Veteran was seen because the casing of his right hearing aid was broken and cerumen was inside his hearing aid.  Cerumen occlusion was noted in his right ear canal, which was removed, and the Veteran's right ear hearing aid was sent for repair.  

Finally, on a third authorized audiological evaluation with VA in November 2014, puretone thresholds, in decibels, were as follows:




HERTZ




1000
2000
3000
4000
RIGHT

35
55
75
95
LEFT

35
50
75
95

Such results yield an average puretone threshold of 65 decibels in the right ear, and 64 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 84 percent in the right ear and 82 in the left ear.

Impact on the Veteran's ordinary conditions of daily life as reported by the Veteran include frequently having to ask people to repeat themselves, and difficulty hearing on the telephone and in background noise, even with the use of his hearing aids.  The examiner noted that the Veteran was severely impaired without the use of his hearing aids.  The examiner also commented that the Veteran's hearing loss would not prevent him from obtaining employment unless normal hearing acuity was a condition of employment.  In so commenting, the examiner observed that the Veteran's hearing loss would result in decreased speech understanding ability in occupational and daily activities and any listening environments with background noise present, but that the Veteran was able to converse very well with the examiner face to face in a well-lit room at normal conversation levels with his hearing aids on.  The examiner further addressed the Veteran's September 2013 hearing testimony in which the Veteran had explained that he had applied to jobs but had not been contacted to interview due to his hearing loss.  The examiner observed that such employers would not be able to discern the fact of the Veteran's hearing loss from review of his resume alone, and suggested that there may be other factors that have resulted in the Veteran not getting any interviews.

A review of the Veteran's relevant post-service VA treatment records reveals the following history.  The Veteran was provided hearing aids through VA in 2009.  A November 2009 VA treatment record notes that the Veteran's right ear hearing canal contained hard wax that was partially obstructive.  A December 2010 treatment record documents a left ear hearing aid found to be weak and in need of cleaning.  After the hearing aids were cleaned, they were tested and found to have good sound, and the Veteran himself reported good sound.  The firmware was updated on both hearing aids.  In April 2011 the Veteran's right hearing aid was replaced, and in November 2011 the Veteran's left ear "Starkey" brand hearing aid was dead.  Earwax was removed from the receiver and the microphone covers were replaced, after which the hearing aids were working.  In January 2012 issues with cerumen buildup resulting in decreased speech understanding were noted.  The Veteran was noted to be using ear drops to attempt removal of the cerumen (hardened earwax).  The Veteran was diagnosed with impacted cerumen, and was prescribed Debrox ear drops.  The Veteran's hearing aids were sent out for repair in January 2013.  At that time the Veteran reported that his right hearing aid was working well but that the left hearing aid was intermittent.  The microphone cover for the right hearing aid was replaced and the left hearing aid was sent to "Starkey," the manufacturer.  The Veteran was given a cleaning kit for his hearing aids.  The hearing aids were mailed to the Veteran in February 2013; the treatment record detailing the repair process noted that the receiver of the left hearing aid was plugged with wax and that there was a foreign material in the program contract requiring replacement of the receiver and directional microphone.


2. Analysis

As a preliminary matter, the Board first addresses the Veteran's lay testimony.  The Board finds that the Veteran's lay statements as they pertain to his hearing loss symptoms including his inability to hear his wife, granddaughter, or in situations with significant background noise, while using the telephone, or watching television, are both competent and credible because they are directly within the Veteran's ability to observe and report, or relate factual details of the Veteran's personal life with which he is undoubtedly familiar.  Moreover, the Board's review of the record does not reveal any conflicting or inconsistent lay statements.  However, as for the Veteran's contentions that the he has not received interviews due to his hearing loss, the Board finds such statements are not probative because they are conclusory and unsupported by an explanation for how such employers know that the Veteran has any hearing loss if they are not interviewing him or otherwise contacting him.  Such findings apply to both portions of the appeal period as noted in the Board statement of the issues on appeal.  

Additionally, the Board notes that the Veteran is not medically qualified to state whether his perceived decline in hearing abilities after receiving his hearing aids in 2009 is due to sound quality and function issues with his hearing aids, due to earwax, or due to a permanent worsening of his hearing loss.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Kahana v. Shinseki, 24 Vet. App. at 433 n.4.  The Board determines whether a particular condition is the type of condition a layperson can testify to on a case-by-case basis.  See Kahana, 24 Vet. App. at 435.  In light of the record at issue in this case the underlying cause of loss of impaired hearing, requires medical inquiry into biological processes, anatomical relationships, and physiological functioning.  Cf. Jandreau, 492 F.3d at 1377 n.4.  Such internal physical processes are not readily observable and are not within the competence of this Veteran, who has not been shown by the evidence of record to have medical training or skills.  Accordingly, the Board finds that the probative value of the Veteran's lay testimony as to the precise onset and causes of his reported hearing issues, without further specificity is limited based on the specific evidence presented in this case.

The Board finds that cumulatively, the VA examinations of record as summarized above provide the most probative medical evidence of record with regard to the severity of the Veteran's bilateral hearing loss as they were conducted in accordance with the applicable regulatory criteria governing the conduct of audiology examinations.  Additionally, for the purposes of assessing functional loss, the Board finds that the Veteran's lay statements provide sufficiently competent and credible information such that they complement the June 2009 VA examination report.  

After a review of all of the probative evidence as summarized above, the Board finds that the current staged rating is appropriate.  As noted above, a mechanical application of the results of official VA audiology testing conducted in accordance with the applicable regulatory framework results in a noncompensable evaluation prior to September 17, 2013, and a 10 percent rating after that date.  Parenthetically, the Board notes that the findings commiserate with a 10 percent rating are actually shown on VA examination in November 2014.  However, the RO assigned the 10 percent rating from September 17, 2013, which the RO identified as the date of the Veteran claimed an increase in symptoms via his hearing testimony although the record does not reflect an objective increase (date entitlement arose) consistent with a 10 percent rating until the November 2014 VA examination.  See 38 C.F.R. § 3.400 (2015.  However, the Board will not disturb the RO's finding in that regard.  

Accordingly, after reviewing the Veteran's March 2010 and November 2014 audiological examinations, the Board finds that prior to September 17, 2013, a noncompensable rating for bilateral hearing loss is appropriate and from that date the currently assigned 10 percent rating is appropriate.  In so finding, the Board observes that it has considered whether the next highest rating of 20 percent is warranted, but finds that the Veteran's reported functional loss as reported, including his difficulty hearing in real-life situations is contemplated by the rating schedule, as detailed in the regulatory history of 38 C.F.R. §§ 4.85 and 4.86 that is summarized below with regard to the Board's findings concerning extraschedular considerations.  As such, the Board finds that the appeal must be denied.  

B. Extraschedular Consideration

Certain exceptional or unusual circumstances may warrant remand to refer this claim for extraschedular consideration.  38 C.F.R. § 3.321 (b) (1) (2016).  An exceptional can include such factors as marked interference with employment or frequent periods of hospitalization.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  However, ordinarily only the rating schedule will apply unless there are exceptional or unusual factors which would render application of it impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

There is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  Thun v. Peake, 22 Vet App 111 (2008).  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate; if the schedular evaluations are inadequate, the Board proceeds to the second step.  Id.  At the second step, the Board must determine whether the veteran's disability picture exhibits factors described by or related to the "governing norm[s]" set forth by 38 C.F.R. § 3.321 (b)(1), the regulation under which extraschedular ratings are assigned.  Id.  Namely, those governing norms are "marked interference with employment" or "frequent periods of hospitalization."  See id.  If the veteran's disability picture exhibits these governing norms, the Board proceeds to the third step.  Id.  At the third and final step, the Board refers the veteran's claim to the Under Secretary for Benefits or the Director of the Compensation Service to determine whether, the veteran's disability picture requires the assignment of an extraschedular rating.  Id.  

With respect to the first step of the three part inquiry laid out in Thun v. Peake, 22 Vet App. 111 (2008), the evidence in this case does not show an exceptional disability picture such that the available schedular evaluation for the Veteran's service-connected hearing loss is inadequate.  Here, the Veteran complains of not always being able to interpret what people are saying, asking people to repeat themselves, difficulty hearing with background noise, his inability to hear his granddaughter cry when she is in a different room, difficulty hearing on the telephone, and difficulty hearing the television when it is at a normal volume.  A comparison between the level of severity and symptoms of the Veteran's hearing loss, and the established criteria found in the rating schedule for hearing loss demonstrates that the schedular ratings for each disability reasonably describe his hearing loss disability levels and symptoms. Further, as indicated by 38 C.F.R. § 4.1 "[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability." 

Moreover, the regulatory history of 38 C.F.R. §§ 4.85 and 4.86 indicates that the rating schedule contemplates such symptoms as functional loss, such as having difficulty hearing with background noise.  The rating criteria for hearing loss were last revised in May 1999, and these revisions were effective June 10, 1999.  See 64 Fed. Reg. 25206 (May 11, 1999).  For this most recent revision of these hearing loss rating regulations, VA sought the assistance of the Veterans Health Administration (VHA) in developing rating criteria to address cases where speech discrimination tests might not fully reflect the severity of communicative functioning experienced by some veterans even with the use of hearing aids, particularly in the presence of any environmental noise.  VHA found through clinical studies of veterans with hearing loss that when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds, as the case with VA examinations, does not always reflect the extent of impairment experienced in the Veteran's day-to-day life.  Subsequently, the puretone threshold requirements for Levels I-XI in Table VIA considered the findings and recommendations of VHA with regard to day-to-day functional impairment and the presence of environmental noise.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of veterans as reflected in a real-life setting.  59 Fed. Reg. 17295 (April 12, 1994).  Accordingly, the Board finds that this Veteran's functional impairment is the type of impairment contemplated by the current schedular rating criteria, and therefore consideration of 38 C.F.R. § 3.321 (b)(1) is not warranted.

Finally, the Board notes that under Johnson v. McDonald, 762 F. 3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected symptoms experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected symptoms that have not been attributed to a specific service-connected condition. Accordingly, this case does not present an exceptional circumstance under which extraschedular consideration is required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple service-connected conditions.


C. TDIU

A TDIU may be assigned if the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities. 38 C.F.R. § 4.16 (a).  However, the Veteran's service-connected disabilities must meet the following criteria: (1) if there is only one such disability, this disability shall be ratable at 60 percent or more; or (2) if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  Id.  As the Veteran's combined rating is currently 20 percent.  Therefore, he does not meet the schedular criteria.  

Notwithstanding the above listed schedular criteria, a Veteran may be awarded a TDIU on an extraschedular basis if he is nonetheless unemployable on account of his service connected disabilities.  Such a TDIU claim may be submitted to the Director of the Compensation Service.  38 C.F.R. § 4.16 (b); Fanning v. Brown, 4 Vet. App. 225 (1993).  The RO, not the Board has the authority to assign an extraschedular TDIU rating in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).  

With regard to possible extraschedular entitlement, a review of the August 2015 Supplemental Statement of the Case (SSOC) reveals that AOJ specifically considered whether the Veteran was eligible for an extraschedular TDIU, and found that the evidence failed to show that he was unemployable due to his service connected disabilities.  Upon review of the record, specifically the November 2014 VA examination and the Veteran's employment history and job search difficulties as described at his September 2013 Board hearing testimony, the Board finds that there is significant probative evidence in support of the RO's finding.  Moreover, the Board notes that the Veteran has not presented any testimony indicating that he retired in 2009 due to hearing difficulties, that any of the jobs to which he has applied have rejected him on the basis of his lack of hearing acuity, that such jobs to which he has applied know of his hearing loss disability, or that such jobs require normal hearing acuity.  Moreover, the Veteran's lay statements do not demonstrate that he has an inability to have telephone conversations or in-person conversations with background noise, such as may he required by a potential employer.  Finally, the Board notes that the Veteran's occupational history is comprised of insurance sales work, followed by 49 years as a private investigator.  Although the Board acknowledges that the Veteran has reported some difficulty even with hearing aids, there is no probative evidence to suggest that these difficulties are of such constant severity so as to interfere with the Veteran ability to procure substantially gainful employment, and in particular private investigator work.  As such, referral for extraschedular consideration is not warranted here, and the criteria for entitlement to a TDIU have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. § 3.102, 3.159, 3.340, 3.341, 4.16 (2016). 


ORDER

Entitlement to an initial compensable rating for service-connected bilateral hearing loss prior to September 17, 2013, is denied.

Entitlement to a rating in excess of 10 percent for service-connected bilateral hearing loss from September 17, 2013, is denied.

Entitlement to a TDIU is denied.





____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


